                Case 1:19-cr-00060-CW Document 53 Filed 03/10/20 PageID.237 Page 1 of 1
12A
                                  UNITED STATES PROBATION OFFICE
                                     FOR THE DISTRICT OF UTAH
                              Report on Offender Under Supervision
Name of Offender: Scott Brian Haven                                Docket Number: 1:19CR00060-001

Name of Sentencing Judicial Officer:        Honorable Clark Waddoups
                                            Senior U.S. District Judge

Date of Original Sentence: March 4, 2020
Original Offense:     Transmission of Threats to Injure
Original Sentence:    Time Served/Three Years Supervised Release

Type of Supervision: Supervised Release                  Current Supervision Began: March 4, 2020

                                        SUPERVISION SUMMARY

On November 12, 2019, the defendant was released on pretrial supervision and ordered to surrender any
passport to the United States Clerk of the Court, District of Utah, which he did. On March 4, 2020, the
defendant was sentenced to credit for time served and began his term of supervised release. The defendant
wants to obtain his passport from the Clerk of the Court and understands that he cannot travel outside the
United States without the Court’s approval.

The U.S. Probation Office does not have any objection to the return of the defendant’s passport.

If the Court desires more information or another course of action, please contact me at (801) 535-2742.

                                         I declare under penalty of perjury that the foregoing is true and correct.


                                                                           ______________________________
                                                                        by Dusten Russell
                                                                           U.S. Probation Officer
                                                                           March 10, 2020

THE COURT:

☐ Approves the request noted above
☐ Denies the request noted above
☐ Other
                                                                        Honorable Clark Waddoups
                                                                        Senior United States District Judge

                                                                        Date:   March 10, 2020




Revised 12/17
